Day, J.
i promisbohy menti'reteist oi mdorsje. — The evidence shows that for a valuable consideration the plaintiff granted Taylor an extension of time upon the note naituring October 1, 1876, to.January 1877. The evidence also shows that Taylor, in January, 1877, offered to pay plaintiff two hundred and seventy dollars on the note last due, on condition that plaintiff would take the defendant Gray for the balance, one hundred and thirty dollars, which offer plaintiff declined; and that a few days thereafter Taylor offered to pay plaintiff a year’s interest, eighty dollars, on the two notes, on condition that he would extend the time of payment on the notes one year, which offer the plaintiff refused. These offers of payment being both coupled with conditions which the plaintiff had a right to refuse, his failure to accept the offers of payment constitute no defense to the notes. The extension of time to the maker of the note was given upon the note maturing October 1, 1876. The judgment from which the defendants appeal was rendered upon the note maturing January 1, 1877. We cannot see how the extension of time upon one of these notes can affect the plaintiff’s right of recovery upon the other. The fact that the two notes are secured by one mortgage is not material. The notes are independent of each other. The plaintiff asks for judgment in this court against the appellants and their sureties on the supersedeas bond. He is entitled to this.
Affirmed.